Matter of Jayda W. (Christina W.--Sandy S.) (2020 NY Slip Op 06909)





Matter of Jayda W. (Christina W.--Sandy S.)


2020 NY Slip Op 06909


Decided on November 20, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 20, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, CURRAN, WINSLOW, AND DEJOSEPH, JJ.


998 CAF 19-00944

[*1]IN THE MATTER OF JAYDA W. ONONDAGA COUNTY DEPARTMENT OF CHILDREN AND FAMILY SERVICES, PETITIONER-RESPONDENT; CHRISTINA W., RESPONDENT-RESPONDENT. SANDY S., APPELLANT. BETHANIE H. AND TYLER S., INTERVENORS-RESPONDENTS. (APPEAL NO. 1.) 


D.J. & J.A. CIRANDO, PLLC, SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR APPELLANT.
ROBERT A. DURR, COUNTY ATTORNEY, SYRACUSE (ERIN WELCH FAIR OF COUNSEL), FOR PETITIONER-RESPONDENT. 
AMDURSKY, PELKY, FENNELL & WALLEN, P.C., OSWEGO (COURTNEY S. RADICK OF COUNSEL), ATTORNEY FOR THE CHILD.
LISA DIPOALA HABER, SYRACUSE, FOR INTERVENORS-RESPONDENTS.

	Appeal from an order of the Family Court, Onondaga County (Michele Pirro Bailey, J.), entered March 8, 2019 in a proceeding pursuant to Social Services Law § 384-b. The order, among other things, terminated respondent's parental rights with respect to the subject child. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Sandy L.S. v Onondaga County Dept. of Children and Family Servs. (— AD3d — [Nov. 20, 2020] [4th Dept 2020]).
Entered: November 20, 2020
Mark W. Bennett
Clerk of the Court